559Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 24, 26, 32, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Shan (US 20190174449) in view of Kauppa (US 8,878889).
Regarding claim 1, Shan teaches, a method (abstract) comprising: 
transmitting, by a user equipment (UE) to a network node, a registration message and receiving, by the user equipment from the network node, a registration accept message (Fig. 10, register request and receive an acceptance message).
Shan teaches the registration message comprising a location 
comprising at least one of: a first indicator configured to indicate the location (Paragraph 65).
	Shan does not explicitly teach indicator configured to indicate a status of previously received emergency information.
	Kauppa in the same art of endeavor teaches indicator configured to indicate a status of previously received emergency information (he signaling could include, for example, a SIP INVITE message. To indicate that an emergency PTT call is requested, the signaling may identify the emergency identifier that the WCD previously registered and the emergency talk group that the WCD previously registered. Other ways of indicating that an emergency PTT call is being requested are also possible, Fig. 5 and The SIP INVITE message identifies the destination as the emergency talk group "sip: emr24_group@sprint.com" which WCD 24 has previously registered using PTT server 50, Col. 9, lines 65 through Col. 10, lines 1-4).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Shan with Kauppa in order to improve the system and enhance the communication capability and obtain better results.
	Regarding claim 24, Shan in view of Kauppa teaches, wherein the status of previously received emergency information comprises one or more of: the UE has previously stored previously received descriptions of emergency identifiers; an indication of the previously received descriptions of emergency identifiers; an indication of no previously stored descriptions of emergency identifiers (Kauppa: Col. 7, lines 48-56).
	Regarding claim 26, see claim 1 rejection.
	Regarding claim 32, see claim 1 rejection.
	Regarding claim 36, see claim 24 rejection.
	Claims 21-22, 27-28, 30, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Shan (US 20190174449) in view of Kauppa (US 8,878889) in view of Cartmell (US 20020138649).
Regarding claim 21, Shan in view of Kauppa teaches, the registration message.
Shan in view of Kauppa does not teach wherein the registration message further comprises: a second indicator configured to indicate emergency call information display capability; or a third indicator configured to indicate language information.
	Cartmell in the same art of endeavor teach during registration request, sending the display size and capabilities of the client, the type of language displayed by the client (para. 40).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Shan with Cartmell in order to improve the system and enhance the communication capability and obtain better results.
Regarding claim 22,  Shan in view of Kauppa in view of Cartmell teaches, wherein the emergency call information display capability comprises one or more of: the UE is configured to display of emergency call service type; the UE comprises a display; a mobile equipment (ME) domain of the UE is configured to communicate descriptions of emergency identifiers; the UE is configured to store the descriptions of emergency identifiers; or a quantity of the descriptions of emergency identifiers the UE is configured to store (Kauppa: a display 308 that is able to display text and/or graphics).
Regarding claim 27, see claim 21 rejection.
Regarding claim 28, see claim 22 rejection.
Regarding claim 30, wherein the status of previously received emergency information comprises one or more of: the UE has previously stored previously received descriptions of emergency identifiers; an indication of the previously received descriptions of emergency identifiers; an indication of no previously stored descriptions of emergency identifiers (see claim 22 rejection).
Regarding claim 33, see claim 21 rejection.	
Regarding claim 34, see claim 22 rejection.
	Claims 23, 29, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Shan (US 20190174449) in view of Kauppa (US 8,878889) in view of Witzel (US 20120231795).
Regarding claim 23, Shan in view of Kauppa teaches, the registration message.
Shan in view of Kauppa does not teach wherein the language information comprises one or more of: languages or encodings supported by the UE; languages or encodings preferred by the UE; or languages or encodings supported by an end user of the UE.
Witzel in the same art of endeavor teach sending an emergency notification message in the preferred language of the subscriber which was registered in the visitor location register database (para. 0057, 0115).
	Witzel in the same art of endeavor teach sending an emergency notification message in the preferred language of the subscriber which was registered in the visitor location register database (para. 0057, 0115).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Shan with Witzel in order to improve the system and enhance the communication capability and obtain better results.
Regarding claim 29, see claim 23 rejection.
Regarding claim 35, see claim 23 rejection.
	Claims 25, 31, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Shan (US 20190174449) in view of Kauppa (US 8,878889) in view of Ito (US 20050009536).
Regarding claim 25, Shan in view of Kauppa teaches, the registration message.
Shan in view of Kauppa does not teach receiving, from the network node, a list of descriptions of emergency identifiers when the indicator indicates of no previously stored descriptions of emergency identifiers; and storing the list of descriptions of emergency identifiers.
Ito teaches save the new emergency information (Paragraph 108).
 Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Shan with Ito l in order to improve the system and enhance the communication by avoid any duplicating information.
Regarding claim 31, see claim 25 rejection.
Regarding claim 37, see claim 25 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652